Citation Nr: 0312724	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition. 

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to an initial compensable evaluation for 
residuals of a napalm burn on the left index finger (minor).

 (The issues involving service connection for a bilateral 
shoulder condition and for an increased initial evaluation 
for residuals of a napalm burn on the left index finger will 
be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In February 2001, the Board remanded 
the case to the RO for additional development.  The case is 
once again before the Board for review.

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for a 
bilateral shoulder condition and for an increased initial 
evaluation for residuals of a napalm burn on the left index 
finger, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  Upon its completion, the Board will 
provide notice of the development as required by Rule of 
Practice 903, 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing these issues. 

An October 1999 rating decision on appeal denied the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In a July 2002 rating decision, 
however, the RO granted the veteran's TDIU claim, effective 
May 1999.  In August 2002, the veteran filed a notice of 
disagreement with respect to the effective date of that 
award.  In an October 2002 rating decision, the RO assigned 
an earlier effective date for the TDIU award back to August 
17, 1998, the date of claim.  To date, however, the RO has 
not issued a statement of the case concerning the issue of 
entitlement to an effective date prior to August 17, 1998 for 
a TDIU.   This issue will also be addressed in a later 
separate decision.

In an unappealed August 1997 rating decision, the RO declined 
to reopen the veteran's claim for service connection for a 
back condition on the basis of new and material evidence.  In 
December 1999, the RO denied the veteran's claim for service 
connection for a low back condition on the merits without 
first determining whether new and material evidence had been 
submitted since the prior final decision.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal regardless of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board, 
therefore, must determine whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a low back condition since the prior final decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims. 

2.  An unappealed August 1997 rating decision found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back condition.  

3.  The additional evidence presented since August 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back condition.

4.  The veteran's PTSD has rendered him unable to obtain or 
maintain gainful employment since the initial grant of 
service connection.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2002).

2.  The additional evidence presented since August 1997 is 
new and material, and the claim for service connection for a 
low back condition has been reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2002).  

3.  The criteria for an initial 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.126-4.132 (2002), Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a low back condition.  He is also seeking an 
increased rating for his service-connected PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issues.




I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to the veteran's increased rating claim for 
PTSD, the Board finds that a 100 percent rating is 
warranted since the initial grant of service connection.  
As this constitutes a full grant of the benefits sought, a 
discussion of the VCAA is not needed with respect to this 
issue.  

With respect to the veteran's claim concerning a low back 
disability, the VCAA appears to have left intact the 
requirement that a veteran present new and material 
evidence to reopen a final decision under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
the claim.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the duty-to-notify provisions of the VCAA apply 
to claimants who seek to reopen a claim by submitting new 
and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

The Board observes that the discussions in the rating 
decisions of March 1999 and December 1999, the statements of 
the case issued in April 2002, as well as various letters by 
the RO and the Board have informed the veteran of the 
information and evidence necessary to reopen his claim for 
service connection for a low back disability.  Supplemental 
statements of the case issued in April 2002 and June 2002 
also notified the veteran of the applicable provisions of the 
VCAA.  It thus appears that the veteran was notified of the 
evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  New and Material Evidence to Reopen 
a Claim   for Service Connection for a 
Low Back Condition

The veteran is seeking service connection for a low back 
condition.  Service connection for VA disability compensation 
purposes will be awarded to a veteran who served on active 
duty during a period of war or during a post-December 31, 
1946, peacetime period, for any disease or injury that was 
incurred in or aggravated by a veteran's active service, or 
for certain enumerated chronic diseases that are initially 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 U.S.C.A.  
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  

Under 38 U.S.C.A. § 1111 (West 2002), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects, infirmities, or disorders noted at 
the time of examination for entry into service.  That 
presumption can be rebutted by clear and unmistakable 
evidence that such an injury or disease existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b) (2002); Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2002).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

In this case, an original claim for service connection for a 
back disorder was denied by the RO in August 1973.  The 
veteran claimed that he injured his back in service when he 
was thrown from an armed personnel carrier.  The RO noted 
that the veteran's service medical records made no reference 
to back problems.  The RO further noted that X-rays taken in 
January 1973 showed spina bifida occulta of S-1 and other 
congenital conditions including possible spondylolyses at L-4 
and another anomaly at L-5.  Based on these findings, the RO 
determined that service connection for the veteran's 
congenital back condition was not in order, as this was a 
constitutional or developmental abnormality. 

The veteran attempted to reopen his claim for service 
connection for a back condition in September 1993.  Newly 
submitted evidence at that time included medical records 
showing that the veteran underwent an anterior lumbar fusion 
at L4 in March 1993.  In February 1994, the RO denied service 
connection for a back condition.  The veteran attempted to 
reopen his claim again in March 1997.  In an August 1997 
rating decision, the RO declined to reopen the veteran's 
claim for service connection for a back condition on the 
basis of new and material evidence.  The RO explained that no 
medical evidence indicated that the veteran's back condition 
was incurred in service.  

The veteran was notified of that decision in a August 1997 
letter but did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.

In December 1998, the veteran sought to reopen his claim for 
service connection for a back condition.  When a claim to 
reopen is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the August 
1997 rating decision includes a November 1999 letter from a 
physician at the Orthopedic Center.  The physician stated 
that the veteran had a lumbar fusion as a result of a problem 
he had had since his adolescence, but that "this situation 
was made painful and clearly aggravated by his activity in 
service." 

This letter is new, as it as not associated with the claims 
file at the time of the August 1997 rating decision.  This 
letter is also material, as it indicates that the veteran's 
preexisting back condition was aggravated by service.  Hodge, 
155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
This letter, therefore, is deemed to be both new and 
material.  Accordingly, the claim for service connection for 
a low back condition is reopened. 

Although the veteran's claim is reopened, the Board finds 
that additional development is needed before it can 
adjudicate the claim on the merits.  Therefore, the Board 
will undertake additional development, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903, 38 C.F.R. § 20.903.  After giving the 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing the issue on appeal. 

III.  Increased Rating for PTSD

The veteran suffers from PTSD as a result of the stressors he 
experienced in service.  In a March 1999 rating decision, the 
RO granted service connection for PTSD and assigned a 50 
percent rating, effective August 1998.  The veteran appealed 
that decision with respect to the 50 percent rating. 

Since this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119, 125-127 (1999).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's PTSD from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125- 
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in the 
light of the whole recorded history.")  The Board finds that 
all relevant evidence has been obtained and that no further 
duty is required under the VCAA.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss of names of close relatives, own occupation 
or own name.  Id.

The evidence, as summarized below, shows that the veteran's 
service-connected PTSD has caused total occupational 
impairment since the initial grant of service connection.  
Therefore, a 100 percent rating is warranted for the entire 
period at issue.  

The record shows that veteran sustained a cerebral concussion 
in a work-related injury in 1985.  As a s result, the veteran 
was awarded Social Security Administration (SSA) benefits due 
to injuries to his nervous system and his status post lumbar 
laminectomy and fusion.  Nevertheless, medical evidence also 
shows that the veteran is unable to work due to his service-
connected PTSD.

The veteran underwent two VA psychiatric examinations by the 
same examiner in February 1999 in May 1999.  Since both 
examination reports show similar findings and identical 
diagnoses, the Board will only discuss the February 1999 
examination report.  During the interview, the veteran said 
he was unemployed and did some minor engine repair work out 
of his garage.  He was divorced but had been living with his 
current girlfriend for the past seven to eight years.  The 
veteran reported nightmares and intrusive thoughts about the 
Vietnam War.  He also reported depression, avoidant behavior, 
ongoing irritability, estrangement from others, and an 
inability to display an affectionate affect.  His girlfriend 
also told the examiner that their relationship was strained 
because of the veteran's chronic irritability.  A mental 
status examination revealed that the veteran had a withdrawn 
presentation and that his rate of speech was slow.  He 
reported occasional crying spells.  His girlfriend described 
the veteran as having a pervasively negative attitude and a 
low frustration tolerance.  No obvious impairment of memory 
was shown.  The examiner concluded with Axis I diagnoses of 
(1) PTSD, moderate to severe, with prominent withdrawal, 
irritability, and a failure to have a sense of own future; 
and (2) depression, not otherwise specified, moderate to 
severe, appearing to be secondary to PTSD and to physical 
limitations.  The examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 45.  

The same examiner evaluated the veteran again in September 
1999, at which time it was noted that the veteran showed some 
further deterioration in the extent of his apathy, withdrawal 
and disengagement.  The veteran appeared very withdrawn and 
had difficulty responding to questions.  He answered many of 
the questions with "I don't know" or "I don't remember."  
He had difficulty concentrating, appeared very apathetic, and 
demonstrated markedly limited interests.  The diagnosed were 
(1) PTSD, chronic, severe, and (2) depression, not otherwise 
specified.  A GAF score of 40 was assigned.   

The veteran was seen by a mental health practitioner at 
Lincoln Behavior Health Clinic in December 2001.  At that 
time, it was noted that the veteran had difficulty 
concentrating, was unable to finish projects, and often 
appeared nonresponsive while sitting in a chair.  The veteran 
was unable to focus, concentrate or complete a thought 
without asking, "what was the question again?"  A GAF score 
of 38 was assigned.  

Based on the foregoing, it is apparent that the veteran's 
PTSD has resulted in total occupational and social 
impairment, as required for a 100 percent rating.  The Board 
notes that the veteran was determined to be unemployable by 
SSA due to a work-related traumatic brain injury in 1985.  
However, the evidence also shows that the veteran's PTSD 
renders him unable to work.  In particular, mental health 
care professionals have assigned GAF scores ranging from 38 
to 45.  A score between 31 and 40 is appropriate where 
behavior is manifested by major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994) (emphasis added).  
A score between 41 and 50 is appropriate where behavior is 
manifested by serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis added)).  Id.  In 
light of these scores, it is thus apparent that the veteran's 
PTSD has resulted in total occupational and social 
impairment. 

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment, as 
required for a 100 percent rating under the criteria for 
mental disorders.  Accordingly, a 100 percent rating for the 
veteran's PTSD is warranted since the initial grant of 
service connection.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a low back condition, and, 
to this extent only, the appeal is granted.

An initial 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

